 



Exhibit 10.77
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of [DATE] (the
“Effective Date”) by and between Gen-Probe Incorporated, a Delaware corporation
with offices at 10210 Genetic Center Drive, San Diego, California 92121
(“Gen-Probe”), and [NAME] (the “Executive”).
     WHEREAS, the Executive is currently employed as an officer of Gen-Probe;
     WHEREAS, prior to September 15, 2002, Gen-Probe was a wholly-owned
subsidiary of Chugai Pharmaceutical Co., Ltd.;
     WHEREAS, Chugai distributed its Gen-Probe shareholdings to its shareholders
in a “spin off” transaction on September 15, 2002; and
     WHEREAS, the Board of Directors of Gen-Probe (the “Board”), having
considered the proposed spin-off transaction and other circumstances, deems it
in the best interest of Gen-Probe to offer this Agreement to the Executive and
the Executive desires to enter into this Agreement.
     ACCORDINGLY, the parties hereto agree as follows:

1.   Term of Employment. This Agreement shall be immediately effective. This
Agreement, and Executive’s employment hereunder, shall be for an indefinite
term. At any time during the term of this Agreement, either party may terminate
this Agreement, and Executive’s employment, in accordance with the provision of
Sections 6 and 7 of this Agreement.

2.   Position and Duties. The Executive shall serve as [ TITLE] of Gen-Probe,
and shall have commensurate responsibilities and authority. The Board of
Directors may from time to time particularly specify the Executive’s duties and
authority. The Executive shall not engage in or perform duties for any other
persons or entities that interfere with the performance of his duties hereunder.
Any outside board of director positions held by the Executive will be subject to
approval by the Board of Directors of Gen-Probe.

1



--------------------------------------------------------------------------------



 



3.   Salary, Bonus and Benefits.

  (a)   Salary. During the period of the Executive’s employment, Gen-Probe shall
pay him an annual base salary at the rate the Executive is being paid as of the
Effective Date. This base salary may be adjusted annually by the Board, subject
to the terms of this Agreement and consistent with the Executive’s performance
and Gen-Probe’s policy regarding adjustments in officer compensation established
from time to time by the Board.     (b)   Bonus. In addition, at the Board’s
discretion, the Executive may be awarded incentive compensation, in the form of
a cash bonus for each fiscal year during his employment, based upon performance.
    (c)   Benefits. The Executive shall be entitled to participate in the
employee benefit programs (including but not limited to medical, dental, life
and disability insurance, 401K retirement plan, and vacation program), which may
be adopted and maintained by Gen-Probe. The Executive may receive such other and
additional benefits as the Board may determine from time to time in its sole
discretion.

4.   Expense Reimbursement. The Executive shall be entitled to receive prompt
reimbursement for all reasonable and customary expenses incurred by him in
performing services hereunder, including all expenses of travel and living
expenses while away from home on business or at the request of, and in the
service of Gen-Probe; provided, that such expenses are incurred and accounted
for in accordance with the policies and procedures established by Gen-Probe.

5.   Indemnification. Gen-Probe shall indemnify the Executive to the maximum
extent permitted by law and by the by-laws of Gen-Probe if the Executive is made
a party, or threatened to be made a party, to any threatened or pending legal
action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that the Executive is or was an officer,
director or employee of Gen-Probe or any subsidiary or affiliate thereof, in
which capacity the Executive is or was serving at Gen-Probe’s request, against
reasonable expenses (including reasonable attorneys’ fees), judgments, fines and
settlement payments incurred by him in connection with such action, suit or
proceeding.

6.   Termination. The Executive may terminate his employment hereunder at any
time, with or without Good Reason (as defined below) upon written notice to
Gen-Probe. If Executive contends that Good Reason exists for his termination,
such notice shall specifically and expressly state the grounds which he contends
constitute Good Reason. Gen-Probe may terminate the Executive’s employment
hereunder at any time, subject to the terms of this Agreement, with or without
Cause (as defined below) upon written notice to the Executive. If this Agreement
is terminated, all compensation and benefits other than severance benefits

2



--------------------------------------------------------------------------------



 



described in Section 7 below, to the extent applicable, shall immediately cease,
except that the Executive will be entitled, through the date of termination, to
payment of his salary and benefits under Gen-Probe benefit programs and plans in
accordance with their terms.
As used in this Agreement, “Good Reason” shall mean any of the following events
that are not consented to by the Executive: (i) a substantial and material
diminution in the Executive’s duties and responsibilities hereunder; (ii) the
location of the Executive’s assignment on behalf of Gen-Probe is moved to a
location more than 30 miles from its present location; (iii) a reduction of more
than ten percent (10%) in the Executive’s base salary or in the Executive’s
benefits received from Gen-Probe; (iv) the failure of Gen-Probe to obtain a
satisfactory agreement from any other successor to Gen-Probe to assume and agree
to perform this Agreement; or (iv) a material breach by Gen-Probe of its
obligations under this Agreement after notice in writing from the Executive and
a reasonable opportunity for Gen-Probe to cure or substantially mitigate any
material adverse effect of such breach. The Executive’s consent to any event
which would otherwise constitute Good Reason shall be conclusively presumed if
the Executive does not exercise his rights to terminate this Agreement for Good
Reason under this section within ninety (90) days of notice of the event.
As used in this Agreement, “Cause” shall mean any of the following events:
(i) any act of gross or willful misconduct, fraud, misappropriation, dishonesty,
embezzlement or similar conduct on the part of Executive; (ii) the Executive’s
conviction of a felony or any crime involving moral turpitude (which conviction,
due to the passage of time or otherwise, is not subject to further appeal);
(iii) the Executive’s misuse or abuse of alcohol, drugs or controlled substances
and failure to seek and comply with appropriate treatment; (iv) willful and
continued failure by the Executive to substantially perform his duties under
this Agreement (other than any failure resulting from disability or from
termination by the Executive for Good Reason) as determined by a majority of the
Board after written demand from the Board of Directors for substantial
performance is delivered to the Executive, and the Executive fails to resume
substantial performance of his duties on a continuous basis within 30 days of
such notice; (vi) the death of the Executive; or (vii) the Executive becoming
disabled such that he is not able to perform his usual duties for Gen-Probe for
a period in excess of six (6) consecutive calendar months.

3



--------------------------------------------------------------------------------



 



7.   Severance Benefits in Certain Events. If Gen-Probe terminates the
Executive’s employment for reasons other than Cause, or if the Executive
terminates his employment for Good Reason, the Executive shall be entitled to
receive as liquidated damages, the following severance benefits:

  (a)   Salary. The Executive shall continue to receive his base salary, at the
rate in effect at the time of his termination of employment, in monthly
installments commencing the first day of the first month following termination
and continuing for an aggregate period of six (6) months (the “Salary
Continuation Period”); provided, however, that if termination under this
Section 7 occurs in connection with a Change in Control, then the Executive
shall receive a single lump sum payment, payable within 10 days of termination,
equal to twelve (12) months’ base salary.         For purposes of this
Agreement, “Change in Control” shall have the meaning set forth on Attachment
“1” to this Agreement (hereby incorporated by reference). For purposes of this
Agreement, a termination shall be “in connection with” a Change in Control if
termination occurs within the period six (6) months prior to or eighteen
(18) months after a Change in Control.         (b)Bonus. If termination under
this Section 7 occurs in connection with a Change in Control then the Executive
shall be entitled to receive, in lieu of the bonus provided in Section 3(b) and
in addition to the salary payment described in Section 7(a), above, an amount
equal to the greater of (i) the Executive’s targeted level bonus in the year of
the termination, or (ii) the Executive’s highest discretionary bonus in the
preceding three years. The amount payable shall be paid in the same manner as
and on the same schedule as the salary compensation paid under subsection
(a) above. No bonus compensation shall be payable under this section 7 unless
termination occurs in connection with a change in control.     (c)   Health Care
and Life Insurance Coverage. Continued health care coverage under Gen-Probe’s
medical plan will be provided, without charge, to the Executive and his eligible
dependents until the earlier of (i) one (1) year following the termination date
or (ii) the first date that the Executive is covered under another employer’s
health benefit program providing substantially the same or better benefit
options to the Executive without exclusion for any pre-existing medical
condition. The period of time medical coverage continues under this agreement
will be counted as coverage time under COBRA. Gen-Probe will pay the premium for
continued life insurance coverage, if any, that the Executive may have elected
under Gen-Probe’s Life Insurance and Supplemental Life Insurance plan, subject
to payment by the Executive of the portion of such premium not contributed by
Gen-Probe under such plan, during the Salary Continuation Period.

4



--------------------------------------------------------------------------------



 



  (d)   401(k) Plan. The Executive’s interest in any unvested contributions made
by Gen-Probe to the Executive’s 401(k) account shall vest as of the date of
termination.     (e)   Outplacement Services. Gen-Probe agrees to provide
Executive with outplacement services during the first six months of the Salary
Continuation Period.     (f)   Tax Matters. All compensation described in this
Section 7 will be subject to Gen-Probe’s collection of all applicable federal,
state and local income and employment withholding taxes. If any excise tax is
imposed under Section 4999 in connection with the compensation described in this
Section 7 and/or in connection with the acceleration upon severance of any stock
options granted by Gen-Probe to the Executive, Executive shall be solely
responsible for any such excise tax.     (g)   Release of Claims. Gen-Probe’s
obligation to make the payments and provide the benefits hereunder shall be
conditioned upon Executive’s execution of a release of all claims, in standard
form and content. The release shall be mutual and shall also be signed on behalf
of Gen-Probe.

8.   Miscellaneous.

  (a)   Arbitration. Executive and Gen-Probe agree that any and all claims or
disputes that in any way relate to or arise out of Executive’s employment with
Gen-Probe or the termination of such employment (including but not limited to
claims under this Agreement or any other contract, tort claims, and statutory
claims of employment discrimination, retaliation or harassment) shall be
resolved exclusively through final and binding arbitration in San Diego,
California. Executive and Gen-Probe waive any rights to a jury trial in
connection with such claims or disputes. The costs of the arbitration, including
the fees of the arbitrator, shall be borne exclusively by Gen-Probe. Any such
arbitration shall take place in San Diego, California and shall be conducted by
a single neutral arbitrator who shall be a retired federal or state judge, to be
appointed by Judicial Arbitration and Mediation Services (“JAMS”) in accordance
with JAMS rules. The applicable procedural rules of JAMS shall govern the
arbitration. The arbitrator’s decision shall be delivered in writing and shall
disclose the essential findings and conclusion on which the arbitrator’s
decision is based. The parties shall be permitted to conduct adequate discovery
to allow for a full and fair exploration of the issues in dispute in the
arbitration proceeding. The arbitrator may grant any relief which otherwise
would have been available to the parties in a court proceeding. The decision and
award of the arbitrator shall be final and binding, and judgment upon the
arbitrator’s award may be entered by any court of competent jurisdiction.

5



--------------------------------------------------------------------------------



 



  (b)   Governing Law. This Agreement shall be construed and enforced in
accordance with and be governed by the laws of the State of California.     (c)
  Entire Agreement. This Agreement sets forth the entire Agreement and
understanding between the Executive and the Company on the subject matter
hereof, and supersedes any other negotiations, agreements, understandings, oral
agreements, representations and past or future practices whether written or
oral. No provision of this Agreement may be amended, supplemented, modified,
cancelled, or discharged unless such amendment, supplement, modification,
cancellation or discharge is agreed to, in writing, signed by the Executive and
a duly authorized officer of the Company (other than the Executive); and no
provisions hereof may be waived, except in writing, so signed by or on behalf of
the party granting such waiver.     (d)   Validity. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.     (e)   Notices. For the purposes
of this Agreement, notices, demands and all other communications provided for in
this Agreement shall be in writing and shall be deemed to have duly given when
personally delivered or mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed as follows:

             
 
  If to the Executive:        
 
           
 
      [ADDRESS]    
 
           
 
  If to Gen-Probe:        
 
      President and Chief Executive Officer    
 
      Gen-Probe Incorporated    
 
      10210 Genetic Center Drive    
 
      San Diego, California 92121    
 
           
 
  With a copy to:        
 
           
 
      General Counsel    
 
      Gen-Probe Incorporated    
 
      10210 Genetic Center Drive    
 
      San Diego, California 92121    

6



--------------------------------------------------------------------------------



 



  (f)   Successors. Gen-Probe will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of Gen-Probe, by agreement in form
and substance satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that Gen-Probe
would be required to perform it if no such succession had taken place. This
Agreement and all rights under the Agreement shall be binding upon and shall
inure to the benefit of and be enforceable by the party’s personal or legal
representatives, executors, administrators, heirs, and successors.     (g)   No
Right to Continued Employment. Nothing herein shall be construed as giving the
Executive any rights to continued employment with Gen-Probe, and Gen-Probe shall
continue to have the right to terminate the Executive’s employment at any time,
with or without cause, subject to the provisions of this Agreement.

     In witness whereof, the parties have executed this Agreement.

              Executive:   Gen-Probe Incorporated:    
 
           
 
           
 
  By        
 
   
 
    [NAME]   Henry L. Nordhoff         Chairman, President and Chief Executive
Officer    

7



--------------------------------------------------------------------------------



 



ATTACHMENT “1”
DEFINITION OF “CHANGE IN CONTROL”
          Change in Control. “Change in Control” shall mean a change in
ownership or control of the Company effected through any of the following
transactions:
          (a) any person or related group of persons (other than the Company or
a person that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, the Company) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities by means of
any transaction or series of transactions; or
          (b) there is a change in the composition of the Board over a period of
thirty-six (36) consecutive months (or less) such that a majority of the Board
members (rounded up to the nearest whole number) ceases, by reason of one or
more proxy contests for the election of Board members, to be comprised of
individuals who either (i) have been Board members continuously since the
beginning of such period or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (i) who were still in office at the time such election or
nomination was approved by the Board; or
          (c) the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation (or other entity), other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or another entity) more than 66-2/3% of the combined voting
power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires more than 25% of
the combined voting power of the Company’s then outstanding voting securities
shall not constitute a Change in Control; or
          (d) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

8



--------------------------------------------------------------------------------



 



Schedule to Exhibit 10.77
The preceding form of Employment Agreement was entered into between the Company
and the following individuals:

         
Name
  Title   Execution Date
Lyle J. Arnold
  Vice President — Research   January 12, 2004
Martin B. Edelshain
  Vice President — Strategic Planning and Business Development   November 11,
2003
Paul E. Gargan
  Vice President — Business Development   November 12, 2002
Gurney I. Lashley
  Vice President — Supply Chain   November 12, 2002
Donald D. Tartre
  Vice President — Finance and Corporate Controller   January 19, 2004
Valerie M. Day
  Vice President — Product Development   April 1, 2004

9